’ department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list legend bank a companyb companyc individuald account e account f account g ira x amount h amount amount j amount k amount l amount m dear this is in response to your request dated date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in section page d of the internal_revenue_code the code correspondence dated date and date supplemented the request your representative has submitted the following facts and representations on date you received a distribution of you had maintained ira x with bank a amount k from ira x within days you contacted individual d at company b and requested that an ira be established to receive your ira x distribution you deposited your ira x distribution in three separate_accounts as follows amount h was deposited in account e amount was deposited in account f and amount j was deposited in account g amount h plus amount i plus amount j totaled amount m which approximated but did not exceed amount k amounts were deposited in an individual_retirement_arrangement at all times you believed that said on date while preparing your calendar_year al federal individual tax_return you discovered that accounts e f and g had not been deposited into an ira upon discovering this you contacted individual d who acknowledged the error in a letter dated date and assured you that the monies deposited in said accounts would be placed into an ira account e and account f were immediately converted to ira accounts prior to your discovery of the error company c the company that managed account g was investigated by the securities_and_exchange_commission sec and found to be engaged in improper financial dealings the sec ordered company c to cease operations and it is now in liquidation you later received amount l from the receiver of company c and deposited that amount in a new ira within days of receipt you wish to deposit as a rollover_contribution in a new ira an amount which when added to amount l will equal the amount originally deposited in account g amount j a letter to your authorized representative from company b dated date acknowledged that you made clear to company b your intention to establish a rollover ira and that a trainee in one of their offices inadvertently set up non-ira accounts based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to the distribution from ira x to the extent it totaled amounts h and j because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible - page retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the facts indicate that you had the intent to transfer amounts h and j amount m which approximated but did not exceed amount k into iras however because of an error on the part of company b such amounts were not placed in an ira but were placed in nonqualified investments company b acknowledged the error and converted such accounts e and f to an ira furthermore amount l was distributed to you by the receiver of company c which managed account g as part of a liquidation proceeding without your seeking said distribution amount l had been contributed to an ira you wish to contribute an additional_amount to an ira so that the sum placed into iras set up and maintained in your name will equal amount m accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amounts h i and j as a result the transactions by which amounts h and and earnings thereon in account e and account f respectively were deposited into an ira set up and maintained in your name will be treated as rollover transactions within the meaning of code sec_408 additionally the transaction by which amount l was deposited in an ira will also be deemed to have been a rollover_contribution within the meaning of code sec_408 finally you are granted a period not to exceed days as measured from the date of this letter_ruling to contribute an additional_amount not to exceed the amount page by which amount m exceeded amounts h i and l into an ira set up and maintained in your name provided all other requirements of code sec_408 except the day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact id - at _ _ please address all correspondence to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
